Exhibit 10-iii




 
BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN


AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005


 
1.           PURPOSE


The purpose of the BellSouth Split-Dollar Life Insurance Plan (the "Plan") is to
provide a split-dollar insurance arrangement under which BellSouth Corporation
and its subsidiaries and affiliates can assist key employees in acquiring and
financing life insurance coverage. This Plan incorporates the provisions of the
BellSouth Corporation Executive Life Insurance Plan and the BellSouth
Corporation Senior Manager Life Insurance Plan, as amended as of the effective
date of this Plan (the "Prior Plans"), and, as of such effective date, shall be
deemed to constitute a complete restatement of both Prior Plans, as amended
(except to the extent otherwise specifically provided in Section 3.1 of this
Plan).




2.           DEFINITIONS


For purposes of this Plan, the following terms have the meanings set forth
below:


2.1
"Agreement" means the agreement executed between the Employer and a Participant
implementing the terms of this Plan, substantially in the form attached hereto
as Exhibit "A".



2.2
"Assignment" means the collateral assignment executed by the Policy
Owner, substantially in the form attached hereto as Exhibit "B".



2.3
“Coverage Amount" means the face amount of the insurance death benefit provided
to a Participant under the Plan, as specified in Participant's Agreement.



2.4
"Disability" means that the Participant is receiving disability benefits under
any long-term disability plan sponsored by the Employer or an affiliated entity.



2.5
"Effective Date" means the effective date of the Plan, which is January 1, 1998.

 
2.6
"Employee" means an employee or former employee of the Employer who is eligible
to participate in the Plan.



2.7
"Employer" means BellSouth Corporation and any subsidiary or affiliate of
BellSouth Corporation which is authorized by the Plan Administrator to
participate in this Plan.



2.8
"Employer Account" means, with respect to a Participant's Policy, a bookkeeping
entry maintained by the Employer pursuant to Section 6 of the Plan, equal to the
lesser of (1) the cash value of the Policy, or (2) the amount of Policy premiums
paid by the Employer (and not collected from the Participant). With respect to a
Replacement Policy, the amount of Policy premiums paid by the Employer shall be
deemed to include the total of all such premiums paid on the Replacement Policy
and the Replaced Policy, reduced by an amount equal to that portion of the
Replaced Policy Cash Value, if any, paid to the Employer at the time the
Replacement Policy is issued.



2.9
“Employer Premium" means, with respect to a Participant's Policy, the total
Policy premium payable for the Policy Year by the Company as specified in the
Participant's Agreement, less the portion of the premium to be paid by the
Participant pursuant to Section 5.1 of the Plan.



2.10
"Enrollment Age" means the Participant's age at the time of enrollment in the
Prior Plans as to the Participant's initial Coverage Amount, and it means the
Participant's age at a subsequent enrollment for an increased Coverage Amount as
to the increased Coverage Amount; provided, however, that with respect to a
Replacement Policy, the age at enrollment shall mean the age at the time of
enrollment for the Replaced Policy.



2.11
"Insurance Cost" means, with respect to a Participant, the annual cost for the
Participant's Coverage Amount determined pursuant to the Insurance Cost schedule
maintained by the Plan Administrator. The Insurance Cost for a Participant shall
be determined as of the time of the Participant's enrollment in the Prior
Plan(s), based on the Participant's Coverage Amount and Enrollment Age, and
shall not change thereafter. A smoker rate shall be used to determine the
Insurance Cost for any Participant who smoked cigarettes at any time during the
twelve month period immediately preceding the Participant's enrollment; a
nonsmoker rate shall be used for all other Participants. However,
notwithstanding the previous sentence, if a Replacement Policy is issued for a
Participant and the Participant qualifies as a nonsmoker for the Replacement
Policy, the nonsmoker rate shall thereafter be used to determine the Insurance
Cost for the Participant.



If a Participant's coverage is in effect for a period of less than twelve (12)
months during any Policy Year, the Participant's Insurance Cost for that year
shall be determined by multiplying the annual cost as determined from the
insurance cost schedule by a fraction, the numerator of which is the number of
full months that the coverage is in effect and the denominator of which is
twelve (12).


2.12
"Insurer" means, with respect to a Participant's Policy, the insurance company
issuing the insurance policy or group policy certificate on the Participant's
life (or on the joint lives of the Participant and the Participant's spouse)
pursuant to the provisions of the Plan.



2.13
"Participant" means an Employee who is participating in the Plan.

 
2.14
"Participant Account" means, with respect to a Participant's Policy, a
bookkeeping entry maintained by the Employer pursuant to Section 6 of the Plan,
equal to the excess, if any, of the cash value of the Policy over the Employer
Account.



2.15
"Participant Premium" means, with respect to each Policy Year (or portion
thereof) for a Participant, the greater of (1) the Participant's Insurance Cost;
or (2) the one year term cost for the Policy Year (or portion thereof)
determined based on the Participant's age at the beginning of the Policy Year,
the Insurer's published one year term rates in effect at the beginning of the
Policy Year, and the Participant's Coverage Amount under the Plan. The one year
term cost amount shall be determined pursuant to the guidelines set forth in
Revenue Ruling 66­-110, 1966-1 C.B. 12, and Revenue Ruling 67-154, 1967-1 C.B.
11, and shall be conclusively determined by the Plan Administrator.



2.16
"Permanent Policy" means a Policy having cash values which are projected to be
sufficient to continue to provide death benefit coverage at least equal to the
Participant's Coverage Amount until the policy maturity date specified in the
Participant's Policy (determined without regard to any Policy rider which
extends the maturity date beyond the originally scheduled policy maturity date),
and which is projected to have a cash accumulation value equal to at least
ninety-five percent (95%) of the Policy Coverage Amount at the maturity date
specified in such Policy, with no further premium payments, following a
withdrawal by the Employer of all amounts to which it is entitled pursuant to
Section 8.3. A determination as to whether a Policy is at a given time a
Permanent Policy shall be made by the Plan Administrator, and shall be based on
Policy projections provided by the Insurer or its agent utilizing the Policy's
then current mortality rates and Policy expenses, and the following Policy
interest crediting rates. For the Policy Year of the Employer withdrawal made
pursuant to Section 8.3, the projections shall reflect the actual Policy
interest crediting rate in effect for such year (or, if such rate is not known
when the determination is made the actual rate in effect for the preceding
Policy Year). For each of the ten (10) succeeding Policy Years, the projections
shall reflect that rate decreased ratably such that the rate in the tenth Policy
Year following the Policy Year in which the Employer withdrawal occurs will be
five percent (5%). For all successive Policy Years, the projections shall
reflect a five percent (5%) Policy interest crediting rate. Notwithstanding the
foregoing, if the actual Policy interest crediting rate in effect when the
determination is made is less than five percent (5%), the projections shall
reflect such lower rate for the Policy Year of the Employer withdrawal and all
subsequent Policy Years.



2.17
"Plan" means the BellSouth Split-Dollar Life Insurance Plan. Except as otherwise
provided in Section 3.1, with respect to each Participant who participated in
the BellSouth Corporation Executive Life Insurance Plan, the Plan shall be
construed and interpreted as a restatement of the provisions of such plan, as
amended; and, with respect to each Participant who participated in the BellSouth
Corporation Senior Manager Life Insurance Plan, the Plan shall be construed and
interpreted as a restatement of such plan, as amended.



2.18
"Plan Administrator" means the Chief Executive Officer of BellSouth Corporation
and any individual or committee he designates to act on his behalf with respect
to any or all of his responsibilities hereunder; provided, the Board of
Directors of BellSouth Corporation may designate any other person or committee
to serve in lieu of the Chief Executive Officer as the Plan Administrator with
respect to any or all of the administrative responsibilities hereunder.



2.19
"Policy" means the life insurance coverage acquired on the life of the
Participant (or on the joint lives of the Participant and the Participant's
spouse) by the Participant or other Policy Owner, which may be issued as a
separate insurance policy or a certificate under a group policy.



2.20
"Policy Owner" means the Participant or that person or entity to whom the
Participant has assigned his interest in the Policy. In the case of a
Replacement Policy issued to replace a Policy for which the Policy Owner is
other than the Participant, the Policy Owner of the Replacement Policy shall be
the same as the Policy Owner of the Policy being replaced , unless elected
otherwise by such Policy Owner.



2.21
"Policy Year" means the twelve month period (and each successive twelve month
period) beginning on the effective date of the Agreement.



2.22
"Premium Payment Years" means, with respect to a Participant's Policy, the
number of consecutive Policy Years (including, for a Replacement Policy, the
number of Policy Years during which the Replaced Policy was in force), beginning
with the first Policy Year, during which the Employer is required to pay a
Policy premium, as specified in the Participant's Agreement.



2.23
"Replaced Policy" means a Policy which has been replaced by a Replacement
Policy. If a Participant's Policy has been replaced more than one time, then the
term Replaced Policy shall include all prior Policies.



2.24
"Replaced Policy Cash Value" means the cash value of the Replaced Policy on the
Effective Date.



2.25
"Replacement Policy" means a Policy issued to replace a Policy previously issued
under the Plan.



2.26
"Retirement" means a termination of the Participant's employment with the
Employer under circumstances where the Participant is immediately eligible to
receive pension benefits under the Supplemental Executive Retirement Plan (SERP)
maintained by the Employer or one of its subsidiaries.



2.27
"Single Life Coverage" means life insurance coverage on the life of the
Participant.



2.28
"Survivorship Coverage" means life insurance coverage on the lives of the
Participant and the Participant's spouse, with the life insurance death benefit
to be payable at the death of the last survivor of the Participant and the
Participant's spouse.



2.29
"Terminated for Cause" means, with respect to a Participant, the termination of
the Participant's employment with the Employer due to: (i) fraud,
misappropriation, embezzlement, or intentional material damage to the property
or business of the Employer; (ii) commission of a felony involving moral
turpitude of which the Participant is finally adjudicated guilty; or (iii)
continuance of either willful and repeated failure or grossly negligent and
repeated failure by the Participant to materially perform his duties.





3.           ELIGIBILITY


3.1
General.  Each Employee with a Prior Plan Agreement in effect on the day
preceding the Effective Date shall be eligible to participate in the Plan,
provided that the Employee (and any other appropriate party, such as the
Employee's spouse or a Policy Owner other than the Employee, as determined by
the Plan Administrator) executes an Agreement consenting to the terms of this
Plan, as amended, and completes such other forms as the Plan Administrator shall
require. Any Employee eligible to participate who fails to execute (or secure
execution of) an enrollment form consenting to the terms of this Plan, as
amended, within the time period prescribed by the Plan Administrator, shall not
be eligible for coverage under the Plan, but shall remain subject to the terms
and conditions of the Prior Plan(s) in which such Employee participates as in
effect on the day preceding the Effective Date, as amended thereafter from time
to time. Effective November 24, 2003, any Employee who is, or becomes, an
executive officer or director of BellSouth Corporation (as such terms are used
in Section 402 of the Sarbanes-Oxley Act of 2002) shall be ineligible to
participate in the Plan and any Agreement previously executed by such Employee
shall be terminated pursuant to Section 8 of the Plan.



3.2
Type of Coverage.  The type(s) of coverage for a Participant on the Effective
Date shall be the type(s) of coverage in place on the day preceding the
Effective Date pursuant to the Participant's Agreement(s) under the Prior
Plan(s). Provided, however, that the Policy Owner may make a one-time election
to exchange Survivorship Coverage for Single Life Coverage (equal to fifty
percent (50%) of the Participant's Survivorship Coverage Amount), or to exchange
Single Life Coverage for Survivorship Coverage (equal to two hundred percent
(200%) of the Participant's Single Life Coverage Amount), subject to any proof
of insurability required by the Insurer. Such an election must be made within
the time period prescribed by the Plan Administrator. If an unmarried
Participant enrolls for Single Life Coverage and subsequently marries, then,
subject to the approval of the Plan Administrator, the Participant (or other
Policy Owner) shall have the right to make an election, exercisable no later
than one hundred eighty (180) days following the marriage, to convert (subject
to any proof of insurability required by the Insurer) the Single Life Coverage
to Survivorship Coverage (with the Coverage Amount equal to two hundred percent
(200%) of the Single Life Coverage Amount). If a married Participant enrolls for
Survivorship Coverage and subsequently divorces, then, subject to the approval
of the Plan Administrator, the Participant (or other Policy Owner) shall have
the right to make an election, exercisable no later than one hundred eighty
(180) days following the finalization of the divorce, to convert (subject to any
proof of insurability required by the Insurer) the Survivorship Coverage to
Single Life Coverage (with the Coverage Amount equal to fifty percent (50%) of
the Survivorship Coverage Amount). Under no other circumstances shall a
Participant (or other Policy Owner) have any right to change an election as to
type of coverage after the coverage becomes effective. Any Insurer charges or
tax liability resulting from a conversion shall be borne by the Participant or
other Policy Owner.





4.           AMOUNT OF COVERAGE


The Coverage Amount for a Participant shall be the amount specified in the
Participant's Agreement.
 




5.           PAYMENT OF PREMIUMS; PAYMENT OF CERTAIN TAXES


5.1
Participant Premium Payments.  A Participant shall pay the Participant Premium
for each Policy Year which is a Premium Payment Year for the Participant. The
amount shall be paid by the Participant to the Employer by payroll (or
retirement income) deductions of equal installments during the Policy Year, or
in such other manner as may be agreed to between the Plan Administrator and the
Participant. The Employer shall pay the Participant Premium amount to the
Insurer, and can do so as collected from the Participant or can advance payments
to the Insurer for a Policy Year at any time during the Policy Year or up to
thirty (30) days in advance of the Policy Year. If a Participant terminates
employment with the Employer, and the Employer has made such an advance payment
of the Participant Premium to the Insurer, the Employer may withhold any
uncollected portion of the advanced Participant Premium from any amount payable
to the Participant by the Employer to the extent permitted by law.
Notwithstanding the other provisions of this paragraph, no Participant Premium
shall be required with respect to Survivorship Coverage after the death of the
Participant, and no Participant Premium shall be required after termination of
the Participant's Agreement pursuant to Section 8.1.



5.2
Employer Premium Payments.  The Employer shall pay the Employer Premium for a
Participant's Policy within thirty (30) days of the beginning of each Policy
Year which is a Premium Payment Year. However, no Employer Premium shall be
required: (1) after the Participant's Agreement terminates pursuant to Section
8.1; or, (2) for a Policy Year if the Employer withdrawal and release of
Assignment under Section 8.3 would have occurred at the end of the prior Policy
year but for the requirement in Section 8.3 that the Policy not constitute a
Modified Endowment Contract following such withdrawal. Also, if the payment of
the Employer Premium for a Policy year would cause the Participant's Policy to
constitute a Modified Endowment Contract (as such term is defined in Section
7702A of the Internal Revenue Code), then the Employer Premium amount for such
Policy year shall be reduced to the largest such amount that can be paid without
causing the Policy to constitute a Modified Endowment Contract. The Employer
may, but shall not be required to, make additional premium payments with respect
to a Participant's Policy after the last Premium Payment Year.



5.3           Additional Employer Payments.


a.
If, during any year participation in the Plan results in the recognition of
income for tax purposes by the Participant as a result of BellSouth's election
to treat premium payments as loans for federal tax purposes and to impute
interest thereon to affected Participants, the Employer shall pay to the
Participant an amount determined by the Plan Administrator which is designed to
approximate the (1) sum of the total federal and state income taxes and
additional payroll taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's tax domicile, on the additional income so
recognized for the year, plus (2) the total federal and state income taxes and
payroll taxes which would be payable by the Participant on the payment described
in clause (1). Any payment to be made under this subsection a. shall be made no
later than April 1 of the year following the year to which the payment relates.



b.
If, with respect to Survivorship Coverage after the death of the Participant,
participation in the Plan results in the recognition of income for tax purposes
by the Participant's spouse or other Policy Owner as a result of BellSouth's
election to treat premium payments as loans for federal tax purposes and to
impute interest thereon to affected Participants, the Employer shall pay to the
Participant's spouse or other Policy Owner an amount determined by the Plan
Administrator which is designed to approximate the total federal and state
income taxes which would be payable by the Participant's spouse or other Policy
Owner at the highest marginal rate provided for under applicable federal income
tax laws, and the highest marginal rate provided for under applicable state
income tax laws for the state of the tax domicile of the Participant's spouse or
other Policy Owner, on the income so recognized . Any payment to be made under
this subsection b. shall be made no later than April 1 of the year following the
year to which the payment relates.



c.
If the termination of the Employer's interest in a Participant's Policy pursuant
to Section 8.3 of the Plan results in the recognition of income for tax purposes
by the Participant, the Employer shall pay to the Participant an amount
determined by the Plan Administrator which is designed to approximate the total
federal and state income taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's tax domicile, attributable to such
termination. Such payment shall be made immediately following the termination of
the Employer's interest in the Policy or, if later, at such time as a
determination is made that such a tax is payable.



d.
For purposes of this Section 5.3, a tax shall be deemed payable or income shall
be deemed recognized, if either (i) it is finally determined by the Internal
Revenue Service, or (ii) an opinion is given by the Employer's counsel, that the
tax is payable.



e.
Any amount to be paid to a Participant, a Participant's spouse, or other
Policy Owner under this Section, and the amounts payable, shall be conclusively
determined by the Plan Administrator, based on generally applicable tax rates
and not based upon the unique tax situation of each Participant, Participant's
spouse, or other Policy Owner.





6.           ACCOUNTS


With respect to each Policy covered by an Agreement made under this Plan, the
Employer shall maintain bookkeeping entries reflecting the Employer Account and
Participant Account values.




7.           POLICY OWNERSHIP


7.1
Ownership.  Except as otherwise provided in this Plan, the Policy Owner shall be
the sole and exclusive owner of a Participant's Policy and shall be entitled to
exercise all of the rights of ownership including, but not limited to, the right
to designate the beneficiary or beneficiaries to receive payment of the portion
of the death benefit under the Policy equal to the Coverage Amount, and the
right to assign any part or all of the Policy Owner's interest in the Policy
(subject to the Employer's rights, the terms and conditions of the Assignment
specified in Section 7.2 of the Plan, and the terms and conditions of this Plan)
to any person, entity or trust by the execution of a written instrument
delivered to the Employer.



7.2
Employer's Rights.  In exchange for the Employer's agreement to pay the amounts
described in Sections 5.2 and 5.3 of this Plan, the Policy Owner shall execute
an Assignment to the Employer of the rights provided to the Employer under this
Plan. The Employer shall have the right to direct the Policy Owner in writing to
take any action required consistent with these rights, and upon the receipt of
such written direction from the Employer, the Policy Owner shall promptly take
such action as is necessary to comply therewith. The Employer agrees that it
shall not exercise any rights assigned to it in the Assignment in any way that
might impair or defeat the rights and interest of the Policy Owner under this
Plan. The Employer shall have the right to assign any part or all of interest in
the Policy (subject to the Policy Owner's rights and the terms and conditions of
this Plan) to any person, entity or trust by the execution of a written
instrument delivered to the Policy Owner.



7.3
Delivery and Possession of Policy.  Any Policy issued pursuant to an Agreement
under the Plan shall be delivered by the Insurer directly to the Employer, and
the Employer shall accept delivery of any such Policy on behalf of the
Participant or other Policy Owner and shall have the authority to execute any
forms or procedures required by the Insurer in order to complete the issue and
delivery of such Policy. Thereafter, the Employer shall keep possession of the
Policy as long as there is an Assignment in effect with respect to the Policy.
The Employer agrees to make the Policy available to the Policy Owner or to the
Insurer from time to time for the purposes of endorsing or filing any change of
beneficiary on the Policy or exercising any other rights as the owner of the
Policy, but the Policy shall promptly be returned to the Employer.



7.4
Policy Loans.  Except as otherwise specifically provided for in Section 8 of
this Plan, neither the Employer nor the Policy Owner may borrow against the
Policy cash values.



7.5
Withdrawals and Surrender.  Except as otherwise specifically provided for in
Section 8 of this Plan, neither the Employer nor the Policy Owner may withdraw
Policy cash values or surrender all or a portion of the Policy. Provided,
however, that a cancellation or exchange of a Replaced Policy in connection with
the acquisition of a Replacement Policy shall not be deemed a withdrawal from or
surrender of the Replaced Policy.





8.           TERMINATION OF AGREEMENT


8.1
Termination Events.  Notwithstanding anything herein to the contrary, the
Participant's Agreement, and the Employer's obligation to pay premiums with
respect to the Participant's Policy acquired pursuant to the Agreement, shall
terminate upon the first to occur of any of the following events:



 
a.
Termination of employment of the Participant with the Employer prior to the
Participant's death for reasons other than Retirement or Disability; or upon
termination of a disabled Participant's Disability prior to the Participant's
death for reasons other than Retirement or return to active status.



 
b.
Termination of the Participant's Agreement by mutual agreement of the
Participant and the Employer.



 
c.
A unilateral election by the Participant to terminate the Participant's
Agreement; provided, however, that such an election may be made by a Participant
only within sixty (60) days following the end of the last Premium Payment Year
for the Participant's Policy.

 
 
d.
The written notice by the Employer to the Participant following a resolution by
the Board of Directors of BellSouth Corporation to terminate this Plan and all
Agreements made under the Plan.

 
 
e.
As to Single Life Coverage only, the death of the Participant

 
 
f.
As to Survivorship Coverage only, the death of the last survivor of the
Participant and the Participant's spouse

 
 
g.
After the release of Assignment pursuant to Section 8.3.

 
 
h.
Upon becoming an executive officer or director of BellSouth Corporation (as such
terms are used in Section 402 of the Sarbanes-Oxley Act of 2002).



8.2           Disposition of Policy


 
a.
In the event of a termination of a Participant's Agreement under Section 8.1a or
b of the Plan, the Policy Owner shall be entitled to acquire the Employer's
rights under the Participant's Policy by paying to the Employer an amount equal
to the Employer Account; alternatively, the Policy Owner can require the
Employer to withdraw a portion of the cash values from the Participant's Policy,
partially surrender the Policy, or borrow a portion of the cash values from the
Participant's Policy, with the amount to be specified by the Policy Owner, and
the Policy Owner's required payment to the Employer under this Section shall
thereby be reduced to an amount equal to the excess of the Employer Account over
the amount withdrawn, received upon partial surrender, or borrowed by the
Employer (for these purposes, the amount withdrawn, received upon partial
surrender, or borrowed shall refer to the amount actually received by the
Employer after the application of any charges, such as surrender charges,
applicable to the withdrawal, partial surrender, or borrowing). The Policy Owner
may exercise this interest in the Policy by so notifying the Employer within
ninety (90) days after an event of termination under Section 8.1a or b of this
Plan has occurred. Within thirty (30) days after receipt of such notice, the
Employer shall make any required withdrawal, partial surrender, or policy loan
and the Policy Owner shall pay the Employer the applicable payment, if any. Upon
receipt of payment from the Policy Owner, or immediately following the
withdrawal, partial surrender, or policy loan if no payment is required, the
Employer shall release the Assignment and the Policy Owner shall have all
rights, title, and interest in the Policy free of all provisions and
restrictions of the Assignment, the Agreement and this Plan.



 
b.
Notwithstanding the provisions of Section 8.2a , if the Participant is
Terminated for Cause by the Employer, then the Policy Owner shall have no right
to acquire the interest in the Policy.



 
c.
If the Policy Owner fails to exercise his right to acquire the interest in the
Policy pursuant to Section 8.2a or is precluded from exercising such right
pursuant to Section 8.2b, the Policy Owner shall transfer title to the Policy to
the Employer, free of all provisions and restrictions of the Assignment, the
Participant's Agreement and this Plan.



 
d.
In the event of a termination of a Participant's Agreement pursuant to the
Participant's election under Section 8.1c, the Employer shall receive from the
Participant's Policy an amount equal to the Employer Account, with such amount
to be received through a withdrawal, partial surrender, policy loan, or some
combination thereof, as determined by the Employer. Immediately thereafter, the
Employer shall release the Assignment and the Policy Owner shall have all
rights, title and interest in the Policy free of all provisions and restrictions
of the Assignment, the Participant's Agreement, and this Plan.



8.3
Release of Assignment.  At the end of each Policy Year for a Participant's
Policy, the Plan Administrator shall determine whether a withdrawal from the
Policy by the Employer of an amount equal to the Employer Account, and a release
of the Assignment, shall occur with respect to the Participant's Policy. Such
withdrawal and release shall be made within ninety (90) days after the end of
the first Policy Year as of the end of which: (1) the Participant's Policy would
qualify as a Permanent Policy following such withdrawal by the Employer; and,
(2) the Participant's Policy would not constitute a Modified Endowment Contract
(as such term is defined in Section 7702A of the Internal Revenue Code)
following such withdrawal. The Employer withdrawal shall be made though a
withdrawal, partial surrender, or policy loan, or some combination thereof, as
determined by the Employer. Immediately after receiving the proceeds of the
withdrawal, partial surrender, or policy loan, the Employer shall release the
Assignment and the Policy Owner shall have all rights, title and interest in the
Policy free of all provisions and restrictions of the Assignment, the
Participant's Agreement and this Plan.



8.4  
Allocation of Death Benefit.  In the event of a termination under Section 8.1e
or 8.1f of the Plan, the death benefit under the Participant's Policy shall be
divided as follows:



 
a.
The beneficiary or beneficiaries of the Policy Owner shall be entitled to
receive an amount equal to the Coverage Amount.

 
 
b.
The Employer shall be entitled to receive the balance of the death benefit.



8.5
Employer Undertakings.  Upon the death of the Participant (or, in the case of
Survivorship Coverage, the death of the last survivor of the Participant and the
Participant's spouse) while the Participant's Agreement is in force, the
Employer agrees to take such action as may be necessary to obtain payment from
the Insurer of the death benefit to the beneficiaries, including, but not
limited to, providing the Insurer with an affidavit as to the amount to which
the Employer is entitled under the Agreement and this Plan.





9.           GOVERNING LAWS AND NOTICES


9.1
Governing Law.  This Plan shall be governed by and construed in accordance with
the laws of the State of Georgia.



9.2
Notices.  All notices hereunder shall be in writing and sent by first class mail
with postage prepaid. Any notice to the Employer shall be addressed to BellSouth
Corporation at its office at 1155 Peachtree Street. N.E., Atlanta, GA
30367-6000, ATTENTION: Human Resources-Director Executive Benefits. Any notice
to the Employee shall be addressed to the Employee at the address following such
party's signature on his Agreement. Any party may change the ·address for such
party herein set forth by giving notice of such change to the other parties
pursuant to this Section.





10.           NOT A CONTRACT OF EMPLOYMENT


This Plan and any Agreement executed hereunder shall not be deemed to constitute
a contract of employment between an Employee and the Employer or a Participant
and the Employer, nor shall any provision restrict the right of the Employer to
discharge an Employee or Participant, or restrict the right of an Employee or
Participant to terminate employment.


11.           AMENDMENT, TERMINATION, ADMINISTRATION, CONSTRUCTION AND
SUCCESSORS


11.1
Amendment.  The Board of Directors of BellSouth Corporation, or its delegate,
shall have the right in its sole discretion, to amend the Plan in whole or in
part at any time and from time to time. In addition, the Plan Administrator
shall have the right, in its sole discretion, to amend the Plan at any time and
from time to time so long as such amendment is not of a material nature.
Notwithstanding the foregoing, no modification or amendment shall be effective
so as to decrease any benefits of a Participant unless the Participant consents
in writing to such modification or amendment. Written notice of any material
modification or amendment shall be given promptly to each Participant.



11.2
Termination.  The Board of Directors of BellSouth Corporation may terminate the
Plan without the consent of the Participants or Employees.



11.3
Interpretation.  As to the provisions of the Assignment, the Agreement and the
Plan, the provisions of the Assignment shall control.  As between the Agreement
and the Plan, the provisions of the Agreement shall control.



11.4
Successors.  The terms and conditions of this Plan shall enure to the benefit of
and bind the Employer, the Participant, their successors, assignees, and
representatives. If, subsequent to the Effective Date of the Plan, substantially
all of the stock or assets of the Employer are acquired by another corporation
or entity or if the Employer is merged into, or consolidated with, another
corporation or entity, then the obligations created hereunder shall be
obligations of the acquirer or successor corporation or entity.



12.           PLAN ADMINISTRATION


12.1
Individual Administrator.  If the Plan Administrator is an individual, he shall
act and record his actions in writing. Any matter concerning specifically such
individual's own benefit or rights hereunder shall be determined by the Board of
Directors of BellSouth Corporation or its delegate.



12.2
Administrative Committee.  If the Plan Administrator is a committee, or if any
of the duties or responsibilities of the Plan Administrator are vested in a
committee, action of the Plan Administrator may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant, he shall not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the Plan
Administrator shall choose a secretary who shall keep minutes of the committee's
proceedings and all records and documents pertaining to the administration of
the Plan. The secretary may execute any certificate or other written direction
on behalf of the Plan Administrator.



12.3  
Rights and Duties of the Plan Administrator.  The Plan Administrator shall
administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:



 
a.
to construe, interpret and administer the Plan;



 
b.
to make determinations required by the Plan, and to maintain records regarding
Participants' benefits hereunder;



 
c.
to compute and certify the amount and kinds of benefits payable to Participants,
and to determine the time and manner in which such benefits are to be paid;



 
d.
to authorize all disbursements pursuant to the Plan;



 
e.
to maintain all the necessary records of the administration of the Plan;




 
f.
to make and publish such rules and procedures for the regulation of the Plan as
are not inconsistent with the terms hereof;




 
g.
to designate to other individuals or entities from time to time the performance
of any of its duties or responsibilities hereunder; and


 
 
h.
to hire agents, accountants, actuaries, consultants and legal counsel to assist
in operating and administering the Plan.



The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of benefits, and its decisions on such matters shall be final and
conclusive on all parties.


12.4
Bond; Compensation.  The Plan Administrator and (if applicable) its members
shall serve as such without bond and without compensation for services
hereunder.





13.           CLAIMS PROCEDURE


13.1
Named Fiduciary.  The Plan Administrator is hereby designated as the named
fiduciary under this Plan.



13.2  
Claims Procedures.  Any controversy or claim arising out of or relating to this
Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to all parties in
interest in accordance with the notice provisions of Section 9.2 hereof. Such
decision shall set forth the reasons for denial in plain language. Pertinent
provisions of the Plan shall be cited and, where appropriate, an explanation as
to how the Employee can perfect the claim will be provided. This notice of
denial of benefits will be provided within 90 days of the Plan Administrator's
receipt of the Employee's claim for benefits. If the Plan Administrator fails to
notify the Employee of its decision regarding the claim, the claim shall be
considered denied, and the Employee shall then be permitted to proceed with the
appeal as provided in this Section.



An Employee who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Plan Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Plan Administrator
shall schedule an opportunity for a full and fair review of the issue within
thirty (30) days of receipt of the appeal. The decision on review shall set
forth specific reasons for the decision, and shall cite specific references to
the pertinent Plan provisions on which the decision is based.


Following the review of any additional information submitted by the Employee,
either through the hearing process or otherwise, the Plan Administrator shall
render a decision on the review of the denied claim in the following manner:


 
a.
The Plan Administrator shall make its decision regarding the merits of the
denied claim within 60 days following receipt of the request for review (or
within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Plan Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Employee prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.



 
b.
The decision on review shall set forth specific reasons for the decision, and
shall cite specific references to the pertinent Plan provisions on which the
decision is based.



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT "A”
 


BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN AGREEMENT




This Agreement is made effective as of January 1, 1998, by and between the
Employer and _________ (the "Participant").


WHEREAS, the Employer and the Participant executed an agreement (the “Prior
Agreement”) under the [Bellsouth Corporation Executive Life Insurance Plan]
[BellSouth Corporation Senior Manager life Insurance Plan (the "Prior Plan");
and


WHEREAS, the Prior Plan has been amended and restated as the BellSouth
Split-Dollar life Insurance Plan (the “Plan”); and


WHEREAS, in exchange for coverage under the Plan as amended and restated, the
Participant consents and agrees to the terms of the Plan, as amended and
restated;


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Participant hereby mutually covenant and
agree as follows:


1.
This Agreement shall constitute an amendment and restatement of the Prior
Agreement and, as of the effective date of this Agreement, the Prior Plan and
Prior Agreement shall be terminated and replaced by the Plan and this Agreement.



2.
The Policy subject to this Agreement is Policy number ___________, issued by
Pacific Life Insurance Company (the “Replacement Policy"), which replaces the
Replaced Policy. As of the effective date of this Agreement, no further benefits
will be provided to the Participant or Employer under the Replaced Policy, and
such Policy will be canceled.



3.
The Replaced Policy Cash Value shall be transferred directly to the Replacement
Policy as of the effective date of this Agreement.



4.
The Coverage Amount shall be $____________ of [Single Life] [Survivorship]
Coverage.



5.
The Premium Payment Years shall be ___________ consecutive Policy Years.



6
For each Policy Year beginning after 1998, the total Policy premium for each
year which is a Premium Payment Year shall be $__________, and the Employer
Premium shall equal such total Policy premium reduced by the Participant Premium
payable by the Participant for such Policy Year.



7.
The Policy Owner for the Replacement Policy shall be the same as the Policy
Owner for the Replaced Policy.



8.
The Participant agrees to pay the Participant Premium contribution as specified
in the Plan, and consents to paying such amount to the Employer through regular
payroll (or retirement income) deductions.



9.
The Participant has read and understands the provisions of the Plan, and agrees
that all of the terms and conditions specified in the Plan are hereby
incorporated by reference herein and form a part of this Agreement.



10.
Subject to the terms of the Plan, this Agreement shall not be amended or
modified without the written consent of the Participant and the Employer.



11.
This Agreement shall be governed by the laws of the State of Georgia.







 

   
 
  Date   
For the Employer 
 
 
     
 
 
  Date   
Signature of Participant 
 
 
 
 
 
 
     
 
 
     
 
 
     
 
 
  Address of Participant  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT "B"
 


BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN ASSIGNMENT




This Assignment is made by the undersigned Policy Owner effective January 1,
1998.




 

DEFINITIONS:       
 
ASSIGNEE: 
  BellSouth Corporation  
 
PARTICIPANT: 
     
 
POLICY OWNER: 
     
 
INSURED(S): 
     
 
 
     
 
INSURER: 
  Pacific Life Insurance Company  
 
POLICY:
 
Policy#________________ issued by the Insurer.
 
 
REPLACED POLICY: 
  Policy#________________ issued by the Insurer.  



SPLIT-DOLLAR LIFE INSURANCE PLAN AGREEMENT (THE "AGREEMENT"):
 
That certain Agreement executed to be effective on January 1, 1998, between the
Participant and the Assignee.


COVERAGE AMOUNT:
 
That portion of the death benefit coverage under the Policy equal to
$______________.




RECITALS:


1.
The benefits provided to the Policy Owner under the Policy replace those
previously provided under the Replaced Policy.



2.
Under the Agreement, the Assignee has agreed to assist the Policy Owner in the
payment of premiums on the Policy issued by the Insurer.



3.
In consideration of such premium payments by the Assignee, the undersigned
Policy Owner intends to grant the Assignee certain limited interests in the
Policy.



THEREFORE, for value received, it is agreed:


1.
Assignment.  The Policy Owner hereby assigns, transfers, and sets over to the
Assignee, its successors and assigns, the following specific rights in the
Policy and subject to the following terms and conditions:



 
a.
the sole right to make withdrawals or borrow against the cash value of the
Policy, as provided in Sections 8.2a, 8.2d, and 8.3 of the Plan;



 
b.
the right to receive from the Insurer upon the death of the lnsured(s) the
proceeds of the Policy in excess of the Coverage Amount;



 
c.
the sole right to surrender all or a portion of the Policy and receive the
surrender value thereof, as provided in Sections 8.2a, 8.2d, and 8.3 of the
Plan.



2.           Retained Rights.  Except as expressly provided in Section 1, the
Policy Owner retains all rights under the Policy including but not limited to:


 
a.
the right to designate and change the beneficiary; and



 
b.
the right to elect any optional mode of settlement permitted by the Policy or
Insurer, subject only to the Assignee's right in Section 1.(b).



3.
Authorization.  For purposes of Sections 1 and 2, the signature of either the
Assignee or the Policy Owner shall be sufficient. Both the Assignee and the
Policy Owner acknowledge that between themselves, they are bound by the
limitations of this Assignment and that the Insurer will recognize the signature
of either.



4.
Insurer.  The Insurer is hereby authorized to recognize, and is fully protected
in recognizing the claims of the Assignee to rights hereunder, without
investigating the reasons for such action by the Assignee, or the validity or
the amount of such claims, nor giving notice to the Policy Owner of such claims
of rights or interest to exercise such rights. Insurer reserves the right to
require signatures of both the Assignee and the Policy Owner to exercise any or
all ownership rights, as is their normal procedure.



5.
Death Proceeds.  The Insurer shall pay to the Assignee that portion of the death
benefit to which it is entitled. Payment by the Insurer of any or all of the
death proceeds to the Assignee in reliance upon a signed authorization by any
officer of the Assignee as to the share of death proceeds due it shall be a full
discharge of the Insurer for such share and shall be binding on all parties
claiming any interest in the Policy.



6.
Release of Assignment.  Upon payment to the Assignee of those amounts due to it
under the terms of the Agreement, the Assignee shall execute a written release
of this Assignment to the Insurer who may then treat the Owner of the Policy as
the sole Policy Owner for all purposes.



7.
Assignment Controls.  In the event of any conflict between the provisions of
this Assignment and provisions of the Agreement with respect to the rights of
collateral assignment therein, the provisions of this Assignment shall prevail.



8.
Cancellation of Replaced Policy.  The Policy Owner agrees that no further
benefits will be provided under the Replaced Policy, and that benefits provided
under the Policy are in lieu of the benefits previously provided under the
Replaced Policy.





IN TESTIMONY WHEREOF, the Policy Owner has executed this Assignment to be
effective January 1, 1998.






_____________________________________
Signature of Policy Owner




_____________________________________
Date

